COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER AND NOTICE

Appellate case name:        Jeannie Lee v. Kin K. Lee

Appellate case number:      01-14-00441-CV

Trial court case number:    356017

Trial court:                County Court at Law No. 7 of Bexar County

       Appellant, Jeannie Lee, appeals from a trial court judgment, signed on March 27,
2014. The reporter’s record was due to be filed in this Court by August 25, 2014. On
September 30, 2014, the Court notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not
requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s
record. See TEX. R. APP. P. 35.3(b). We further notified appellant that unless she
provided written evidence that she had paid, or made arrangements to pay, for the
reporter’s record, or provided proof that she is entitled to proceed without payment of
costs by November 3, 2014, the Court might consider the appeal without a reporter’s
record. See TEX. R. APP. P. 37.3(c). On November 3, 2014, court reporter Liche M.
Cavazos filed a request to extend the time to file a reporter’s record, which this Court
granted.
       On December 3, 2014, court reporter Kay Counseller filed volume three of a five-
volume reporter’s record. However, on December 8, 2014, court reporter Liche M.
Cavazos notified the Clerk of this Court that “the record is complete” but she is “awaiting
final payment” from appellant. See TEX. R. APP. P. 35.3(b)(3).
       Accordingly, appellant is directed to submit written evidence that she has paid, or
made arrangements to pay, the final fee for preparation of the court reporter’s record no
later than 14 days from the date of this order. See TEX. R. APP. P. 35.3(c). If appellant
believes that she is exempt from paying the reporter’s fee, appellant should file a detailed
explanation by that date. See TEX. R. APP. P. 20.1. Unless appellant provides written
evidence from the court reporter showing that the fee has been paid, arrangements to pay
the fee have been made, or proof that she is entitled to proceed without payment of costs
by the deadline, the Court may require appellant to file her brief and may consider and
decide the appeal on the record filed in this Court. See Aldous v. Bruss, 440 S.W.3d 90,
91 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (noting that, as general rule,
appellant pays cost to prepare appellate record).
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court

Date: January 8, 2015